Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Office Action is in response to the preliminary amendment filed on 11/22/2019.
Claims 1-20 have been canceled.	
Claims 21-40 have been added.
Claims 21-40 are pending.

Priority
2.	This application is a Continuation of 15/078,929 (Patent US 10503445), which was filed on 03/23/2015, was acknowledged and considered

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 04/23/2020 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 21-29, 31, 33-35, 38 and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bronnikov et al (US 20160188407).
Claim 21:
	Bronnikov suggests a method comprising: determining an erasure coding group [Par 33 (“extent group”)] based upon reliability criteria [Par 33 (“at most K failure”)]; selecting an erasure coding scheme for the erasure coding group based upon the erasure coding scheme satisfying a reliability level specified by the reliability criteria [Par 33 and 43]; and performing erasure coding upon an object using the erasure coding scheme to create erasure coding objects distributed to the erasure coding group [Par 33 and 43 (implement erasure coding theme based on the nature of groups of data)].
Claim 22:
	Bronnikov suggests wherein the determining the erasure coding group comprises: selecting a group of storage devices as the erasure coding group based upon the group of storage devices satisfying the reliability level specified by the reliability criteria [Par 33 and Fig 1 (“at most K failure”)].
Claim 23:
	Bronnikov suggests wherein the determining the erasure coding group comprises:

[Par 33 and 61 (“blocks”)].
Claim 24:
	Bronnikov suggests identifying parameters for the erasure coding scheme based upon a size of the erasure coding group [Par 40 and 126 (size of parity blocks)].
Claim 25:
	Bronnikov suggests where the performing erasure coding comprises: breaking the object into a set of fragments populated with portions of data of the object [Par 40 and 126 (size of parity blocks)].
Claim 26:
	Bronnikov suggests where the performing erasure coding comprises: storing fragments of the object with parity information across the erasure coding group [Par 40 and 126 (size of parity blocks)].
Claim 27:
	Bronnikov suggests wherein a first fragment of the object and first parity information is stored within a first storage device of the erasure coding group and a second fragment of the object and second parity information is stored within a second storage device of the erasure coding group [Par 133 (spreading)].
Claim 28:
	Bronnikov suggests populating a metadata object with identities of storage devices of the erasure coding group that store fragments of encoded data of the object [Par 133 (spreading)].
Claim 29:
Bronnikov suggests wherein a first fragment of the object and first parity information is stored within a first memory chunk of the erasure coding group and a second fragment of the object and second parity information is stored within a second memory chunk of the erasure coding group [Par 133 (spreading for redundancy)].
Claim 31:
	Bronnikov suggests wherein the performing erasure coding comprises: creating the erasure coding objects as data elements organized in a queue [Par 102].
Claim 33:
	Bronnikov suggests determining that the erasure coding scheme indicates a specified number of memory chunks having at least the reliability level as the erasure coding group [Par 33 (“at most K failure”)].
Claim 34:
	Bronnikov suggests wherein the erasure coding scheme indicates a specified number of memory chunks having at least the reliability level as the erasure coding group, and wherein the method comprises: in response to determining that less than the specified number of memory chunks having at least the reliability level are available, redundantly storing one or more erasure coding objects that are stored within memory chunks having less than the reliability level [Par 33 and 133 (“at most K failure” and spreading)].
Claim 35:
Claim 35 is essentially the same as claim 1 except that it sets forth the claimed invention as a program product rather a method and rejected under the same reasons as applied above.
Claim 38:
Bronnikov suggests wherein the instructions cause the machine to: map data elements to nodes within a data structure, wherein a node represents a data element of the object and comprises redundant paths to other nodes of the data structure, and wherein a number of additional references are assigned to each node within the data structure based upon a level of fault tolerance to provide for the data elements. [Par 109 and 135].
Claim 40:
Claim 40 is essentially the same as claim 1 except that it sets forth the claimed invention as a system rather a method and rejected under the same reasons as applied above.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 30 and 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bronnikov et al (US 20160188407) in view of Liu et al (US 20090327842). 
Claim 30:
	The combined teachings of Bronnikov and Liu suggest wherein the performing erasure coding comprises: creating the erasure coding objects as data elements organized in a stack [Liu: Par 50 (stack implementation)].
Bronnikov and Liu) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as erasure coding. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Bronnikov and Liu before him/her, to modify the system of Bronnikov with the teaching of Liu in order to implement a stack data structure in the erasure coding process [Liu: Par 50].
Claim 39:
	The combined teachings of Bronnikov and Liu suggest wherein the instructions cause the machine to: identify and provide a notification of a fault based upon a new checksum, calculated from a request for data of the object, being different than a checksum stored for the data [Liu: Par 55 and 61 (bits and bytes)].
	Both references (Bronnikov and Liu) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as erasure coding. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Bronnikov and Liu before him/her, to modify the system of Bronnikov with the teaching of Liu in order to implement bit-based data structure in the erasure coding process [[Liu: Par 55 and 61].

9.	Claim 32 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bronnikov et al (US 20160188407) in view of Kunimatsu et al (US 20120191900). 
Claim 32:
Bronnikov and Liu suggest wherein the performing erasure coding comprises: creating the erasure coding objects as data elements organized in a tree structure [Kunimatsu: Par 348].
	Both references (Bronnikov and Kunimatsu) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as erasure coding. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Bronnikov and Kunimatsu before him/her, to modify the system of Bronnikov with the teaching of Kunimatsu in order to implement a tree data structure in the erasure coding process [Kunimatsu: Par 348].

10.	Claims 36-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bronnikov et al (US 20160188407) in view of Murphy et al (US 8250040). 
Claim 36:
	The combined teachings of Bronnikov and Murphy wherein the instructions cause the machine to: compress a first set of data structures corresponding to fragments of the object based upon the first set of data structures being categorized as being accessed above a threshold frequency [Murphy: Claim 1].
	Both references (Bronnikov and Murphy) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as erasure coding. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Bronnikov and Murphy before him/her, to modify the system of Bronnikov with the teaching of Murphy in order to implement access frequency in the erasure coding process [Murphy: Claim 1].
Claim 37:
	The combined teachings of Bronnikov and Murphy wherein the instructions cause the machine to: decompress a first set of data structures corresponding to fragments of the object based upon a change in access to the first set of data structures indicating the first set of data structures are accessed below a threshold frequency. [Murphy: Claim 1, compressing and decompressing].
	Both references (Bronnikov and Murphy) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as erasure coding. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Bronnikov and Murphy before him/her, to modify the system of Bronnikov with the teaching of Murphy in order to implement access frequency in the erasure coding process [Murphy: Claim 1].

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
07/30/2021

/HUNG D LE/Primary Examiner, Art Unit 2161